NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10220

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00407-GMS-1
 v.

GEORGE ALONZO RENTERIA,                         MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                           for the District of Arizona
                 G. Murray Snow, Chief District Judge, Presiding

                      Argued and submitted February 6, 2020
                                Phoenix, Arizona

Before: O’SCANNLAIN, GRABER, and HURWITZ, Circuit Judges.

      George Renteria was convicted after a jury trial of first-degree murder, using

a firearm during a crime of violence, and assault with a dangerous weapon. The

district court sentenced Renteria to life imprisonment. We have jurisdiction over

Renteria’s timely appeal under 28 U.S.C. § 1291 and affirm.

      1.     When taken in the light most favorable to the government, there was



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
sufficient evidence from which a reasonable jury could find premeditation. See

United States v. Reza-Ramos, 816 F.3d 1110, 1119, 1123–24 (9th Cir. 2016); United

States v. Begay, 673 F.3d 1038, 1043 (9th Cir. 2011) (en banc). Renteria made

threats concerning the victim, drove him to a remote area, and shot him seven times.

He then removed bullet casings from the scene of the murder, later disposed of other

evidence, and attempted to intimidate potential witnesses from speaking to the

police.

      2.     The district court did not abuse its discretion in admitting a recorded

jail telephone call between Renteria and his brother’s girlfriend. Considered with

other evidence, the call was probative of Renteria’s attempts to intimidate witnesses

and dispose of evidence. See Fed. R. Evid. 401; Crawford v. City of Bakersfield,

944 F.3d 1070, 1077 (9th Cir. 2019). The district court did not abuse its discretion

in ruling that the probative value of the call was not “substantially outweighed by a

danger of . . . unfair prejudice.” Fed. R. Evid. 403; see also United States v.

Barragan, 871 F.3d 689, 702 (9th Cir. 2017).

      3.     The district court did not plainly err in admitting the lay opinions of a

police officer who responded to the scene of the murder. See Fed. R. Evid. 701;

United States v. Yazzie, 976 F.2d 1252, 1255 (9th Cir. 1992). In any event, no

alleged error in admitting the testimony “affected substantial rights” or “seriously

affected the fairness, integrity, or public reputation of the judicial proceedings.”


                                          2
United States v. Washington, 462 F.3d 1124, 1136 (9th Cir. 2006); see also United

States v. Tydingco, 909 F.3d 297, 304–05 (9th Cir. 2018). Neither this testimony

nor the prosecutor’s comments constituted improper vouching. See United States v.

Brooks, 508 F.3d 1205, 1209–12 (9th Cir. 2007).

      AFFIRMED.




                                       3